WR-82,467-01
                                                                                    COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                 Transmitted 11/24/2015 11:23:02 AM
                                                                                    Accepted 11/24/2015 1:01:55 PM
                                                                                                     ABEL ACOSTA
                       IN THE COURT OF CRIMINAL APPEALS                                                      CLERK
                            FOR THE STATE OF TEXAS
                                 AUSTIN, TEXAS                                       RECEIVED
                                                                              COURT OF CRIMINAL APPEALS
                                                                                    11/24/2015
EX PARTE                                       §                                ABEL ACOSTA, CLERK
                                               §
                                               §        NO. WR-56,666-03
                                               §
DENNIS LEE ALLEN                               §


                       IN THE COURT OF CRIMINAL APPEALS
                            FOR THE STATE OF TEXAS
                                 AUSTIN, TEXAS

EX PARTE                                       §
                                               §
                                               §        NO. WR-82,467-01
                                               §
STANLEY ORSON MOZEE                            §


          APPLICANT’S MOTION FOR EXTENSION OF TIME TO FILE
             OBJECTIONS TO TRIAL COURT’S SUPPLEMENTAL
                    FINDINGS OF FACT ON REMAND


TO THE HONORABLE PRESIDING JUDGE:

       NOW COMES DENNIS LEE ALLEN and STANLEY ORSON MOZEE,

Applicants, and submits this Motion for Extension of Time to File Objections to Trial

Court’s Supplemental Findings of Fact on Remand and would show the following:

                                                   I.

       The trial court in these cases has issued the Trial Court’s Supplemental Findings of

Fact on Remand. These findings concern an evidentiary hearing held on these writ

applications on October 26-27, 2015.

Applicants’ Motion for Extension of Time to File Objections to Trial Court’s Supplemental Findings of
Fact on Remand - Page 1
                                                  II.

       The reporters record of this hearing was prepared and provided to Applicants’ counsel

on November 20, 2015. Applicants are working on objections to the trial court’s findings

and request that they be granted until December 8, 2015, to file these objections. This

additional time is necessary based on the length and complexity of this record, as well as the

fact that the due date for these objections has fallen during the Thanksgiving holiday.

                                                 III.

       Counsel for Applicants have conferred with the State’s counsel on this and the State

has no objection to this motion.

       WHEREFORE, PREMISES CONSIDERED, Applicants pray that this motion be

granted.

Respectfully submitted,


    /s/ Gary A. Udashen
GARY A. UDASHEN
Bar Card No. 20369590
SORRELS, UDASHEN & ANTON
2311 Cedar Springs Road
Suite 250
Dallas, Texas 75201
214-468-8100
214-468-8104 fax
Appearing on Behalf of the
Innocence Project of Texas

Counsel for Dennis Lee Allen




Applicants’ Motion for Extension of Time to File Objections to Trial Court’s Supplemental Findings of
Fact on Remand - Page 2
    /s/ Nina Morrison
NINA MORRISON
INNOCENCE PROJECT, INC.
40 Worth Street, Suite 701
New York, New York 10013
212-364-5340
212-264-5341 fax

     /s/ Ezekiel Tyson, Jr.
EZEKIEL TYSON, JR.
Bar Card No. 24034715
THE TYSON LAW FIRM
342 W. Montana Avenue
Dallas, Texas 75224
214-942-9000
214-942-9001 fax

Counsel for Stanley Orson Mozee




                                CERTIFICATE OF SERVICE

      I hereby certify that on the 24th day of November, 2015, a true and correct copy of the
above and foregoing Applicants’ Motion for Extension of Time to File Objections to Trial
Court’s Supplemental Findings of Fact on Remand was electronically delivered to the Dallas
County District Attorney’s Office.

                                                 /s/ Gary A. Udashen
                                               GARY A. UDASHEN




Applicants’ Motion for Extension of Time to File Objections to Trial Court’s Supplemental Findings of
Fact on Remand - Page 3